Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1, 7, 10-15, 21-23 and 35-36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20 and 26-34 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine M. Hansen on 06/16/22.

The application has been amended as follows: 
Claim 16, line 4, “one or more suspending agents” has been replaced with ---to a suspending agent that is an acrylic-acid based polymer ---
Claim 26, line 5, after aqueous carrier, insert ---wherein the aqueous carrier comprises a suspending agent that is an acrylic-acid based polymer---
Claim 26, line 9, after less than 10, insert ---and wherein the pharmaceutical
composition comprises: a levodopa active agent in an amount of about 4.0 weight /weight percent of the total composition; and a carbidopa monohydrate active agent in an amount of about 1.0 weight/weight percent of the total composition.
Claims 19-20, 29 and 31-34 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose or suggest the claimed viscosity parameters of the claimed composition which has been shown in lowering the risk of sedimentation of drug particles during storage and administration to provide a physically stable pharmaceutical composition. A minimum low shear viscosity under
refrigerated conditions of 44590 cps is needed to achieve an acceptable 15-week stability profile of a pharmaceutical formulation comprising about 4.0 w/w% of a levodopa active agent and about 1.0 w/w% of a carbidopa monohydrate active agent as demonstrated in the instant specification in Tables 13 and 14. The claimed invention is therefore distinguished from prior art of record.

Claims 1, 7, 10-18, 21-23, 26-28, 30 and 35-36 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612